Case 2:20-cv-04818-ODW-DFM Document 5 Filed 06/08/20 Page 1 of 1 Page ID #:44




                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



  KEVIN B. MAM,                          No. CV 20-04818-ODW (DFM)

           Petitioner,                   JUDGMENT

              v.

  STU SHERMAN,

           Respondent.



       Pursuant to the Court’s Order Summarily Dismissing Petition for Lack
 of Jurisdiction,
       IT IS ADJUDGED that the Petition is denied, and this action dismissed
 without prejudice.


  Date: June 8, 2020                      ___________________________
                                          OTIS D. WRIGHT II
                                          United States District Judge
